The opinion of the Court was delivered by
Knox, J.
This case is free from difficulty. A mortgage given for the residue of the purchase-money due upon a tract of land *189bearing even date with the conveyance of the legal title, and duly recorded, has priority of lien over judgments obtained against the holder of the equitable interest anterior to the conveyance, and therefore a sale upon a judgment entered subsequently to the mortgage does not divest its lien.
So much of Huntzinger’s judgment as was for purchase-money was clearly entitled to priority in the distribution of the proceeds arising from the sale of lot' No. 5, and the residue was the first lien upon lot No. 6. The auditor was therefore right in paying tho whole of this judgment.
The judgment of II. L. Cake et al. was last in order of time, and although its consideration was used in paying a portion of the purchase-money, it was not entered until eight days after the delivery of the deed, and the unity of the legal and equitable interest had extended the lien of all prior judgments over the whole estate.
Decree affirmed.